DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/22/19 and 08/17/20 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 04/22/19.  Regarding the amendment, claims 1-30 are canceled, claims 31-50 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-32, 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 6,936,940 B2).
Regarding claim 31, Kobayashi teaches a cover assembly comprising: 
a cover body (10, fig 5); and 

wherein a hole (64) is formed in one side of each of the grooves (60) to pass through the cover body (10), 
wherein a first groove (601, see annotation figure 5 below) among the grooves (60) includes: 
a first curved portion (6011) formed to have a predetermined curvature (fig 5 show grooves 60 are not straight lines and curved at the ends 66); and 
a first extended portion (6012) which extends from the first curved portion (6011) in a radial direction, and 
wherein the hole (64) is disposed in the first extended portion (6012).

    PNG
    media_image1.png
    628
    891
    media_image1.png
    Greyscale


Regarding claim 34, Kobayashi teaches the curvature of the second curved portion (6021) is greater than that of the first curved portion (6011, see annotation fig 5 above).
Regarding claim 35, Kobayashi teaches a third groove (603, see annotation fig 5 above) among the grooves (60) is formed in a 'v' shape (fig 5 show groove 603 has a portion in V-shape), and the holes (64, 66) are disposed in one side and the other side of the third groove (603).

Claim(s) 36 and 44-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al. (US 2016/0294240 A1).
Regarding claim 36, Kawamoto teaches a motor (fig 2) comprising: 
a rotating shaft (11); 
a rotor (10) coupled to the rotating shaft (11); 
a stator (20) disposed outside the rotor (10); 
a coil (21) wound around the stator (20); 


    PNG
    media_image2.png
    930
    656
    media_image2.png
    Greyscale

a cover assembly (30) which covers the opening (fig 2), wherein the cover assembly (30) includes a cover body (32, fig 3), which covers the opening, and holes (31) formed in the cover body (32), and one region of the coil (21a) is disposed in the hole (31).

    PNG
    media_image3.png
    847
    462
    media_image3.png
    Greyscale

Regarding claim 44, Kawamoto teaches the stator (20) includes a stator core (25), a coil (21) wound around the stator core (25), and an insulator (26-27) interposed between the stator core (25) and the coil (21), wherein the insulator (26-27) includes a coil terminal (50) which extends from an upper surface of the insulator (26) in an axial direction (fig 2), and the coil terminal (50), in which one region of the coil (21a) is disposed, is disposed to pass through the hole (31, fig 2).

Regarding claim 46, Kawamoto teaches the insulator (26-27) includes a first insulator (26) disposed on an upper portion of the stator core (25), and a second insulator (27) disposed on a lower portion of the stator core (25), wherein the coil terminal (50) is disposed on an upper portion of the first insulator (26, fig 2).
Regarding claim 47, Kawamoto teaches the coil terminal (50) includes a coil terminal body (55) and a fourth groove (53) formed in the coil terminal body (55), wherein the coil (21a) is disposed in the fourth groove (53, fig 2).
Regarding claim 48, Kawamoto teaches a router (50) disposed on the stator (20), wherein the router (50) includes a router body (55) and a coil terminal (52) which extends from an upper surface of the router body (55) in an axial direction (para [0064]), and the coil terminal (52) is disposed to pass through an inside of the hole (31) formed in the cover assembly (30).
Regarding claim 49, Kawamoto teaches the coil terminal (52) includes a coil terminal body (wall portion of coil terminal 52, para [0066]), and a fifth groove (53) formed in the coil terminal body (52), wherein the coil (21a) is disposed in the fifth groove (53, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tamaka et al. (US 6,664,677 B2).
Regarding claim 33, Kobayashi teaches the claimed invention as set forth in claim 32, except for the added limitation of the third extended portion is formed to extend from the second curved portion in the same direction as the second extended portion.
Tamaka teaches a generator having a cover assembly (12a, fig 6) with a second curved portion (12a1) including third extended portion (12a12) is formed to extend from the second curved portion (12a1) in the same direction as the second extended portion (12a11) to support end winding connection therefore reducing manufacturing cost (col 4 ln 26-31). 

    PNG
    media_image4.png
    595
    567
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s device with the third extended portion is formed to extend from the second curved portion in the same direction as the second extended portion as taught by Tamaka.  Doing so would support end winding connection therefore reducing manufacturing cost (col 4 ln 26-31).

Claims 37-39, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Kobayashi.
Regarding claim 37, Kawamoto teaches the claimed invention as set forth in claim 36, except for the added limitation of the cover assembly further includes a 
Kobayashi teaches a motor with a resin base plate having a cover assembly (10, fig 5) wherein the cover assembly (10) further includes a plurality of grooves (60) formed in an upper surface of the cover body (10), one side of the hole (64) is disposed at one side of the groove (60), and one side of the coil (24) passes through the hole (64) and is guided by the groove (60) to prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto’s motor with the cover assembly further includes a plurality of grooves formed in an upper surface of the cover body, one side of the hole is disposed at one side of the groove, and one side of the coil passes through the hole and is guided by the groove as taught by Kobayashi.  Doing so would prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Regarding claim 38, Kawamoto in view of Kobayashi teaches the claimed invention as set forth in claim 37, except for the added limitation of a first groove among the grooves includes a first curved portion formed to have a predetermined curvature, and a first extended portion which extends from one side of the first curved portion in a radial direction, wherein the hole is disposed in the first extended portion.
Kobayashi further teaches a motor with a resin base plate having a cover assembly (10, fig 5) comprising a first groove (601, see annotation figure 5 above) 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto in view of Kobayashi’s motor with the cover assembly further includes a plurality of grooves formed in an upper surface of the cover body, one side of the hole is disposed at one side of the groove, and one side of the coil passes through the hole and is guided by the groove as further taught by Kobayashi.  Doing so would prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Regarding claim 39, Kawamoto in view of Kobayashi teaches the claimed invention as set forth in claim 38, except for the added limitation of a second groove among the grooves includes a second curved portion formed to have a predetermined curvature, and a second extended portion and a third extended portion which each extend from one side of the second curved portion in the radial direction, wherein the holes are disposed in the second extended portion and the third extended portion.
Kobayashi further teaches a motor with a resin base plate having a cover assembly (10, fig 5) comprising a second groove (602, see annotation fig 5 above) among the grooves (60) includes a second curved portion (6021) formed to have a 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto in view of Kobayashi’s motor with a second groove among the grooves includes a second curved portion formed to have a predetermined curvature, and a second extended portion and a third extended portion which each extend from one side of the second curved portion in the radial direction, wherein the holes are disposed in the second extended portion and the third extended portion as further taught by Kobayashi.  Doing so would prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Regarding claim 41, Kawamoto in view of Kobayashi teaches the claimed invention as set forth in claim 39, except for the added limitation of the curvature of the second curved portion is greater than that of the first curved portion.
Kobayashi further teaches a motor with a resin base plate having a cover assembly (10, fig 5) comprising the curvature of the second curved portion (6021) is greater than that of the first curved portion (6011, see annotation fig 5 above) to prevent 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto in view of Kobayashi’s motor with the curvature of the second curved portion is greater than that of the first curved portion as further taught by Kobayashi.  Doing so would prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Regarding claim 42, Kawamoto in view of Kobayashi teaches the claimed invention as set forth in claim 39, except for the added limitation of a third groove among the grooves is formed in a 'v' shape, and the holes are disposed in one side and the other side of the third groove.
Kobayashi further teaches a motor with a resin base plate having a cover assembly (10, fig 5) comprising a third groove (603, see annotation fig 5 above) among the grooves (60) is formed in a 'v' shape (fig 5 show groove 603 has a portion in V-shape), and the holes (64, 66) are disposed in one side and the other side of the third groove (603) to prevent any impact of the stress from spreading to the connection sections formed by the lead wires and the coil terminals (col 5 ln 38-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto in view of Kobayashi’s motor with a third groove among the grooves is formed in a 'v' shape, and the holes are disposed in one side and the other side of the third groove as further taught by .

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Kobayashi, further in view of Tamaka.
Regarding claim 40, Kawamoto in view Kobayashi teaches the claimed invention as set forth in claim 39, except for the added limitation of the third extended portion is formed to extend from the second curved portion in the same direction as the second extended portion.
Tamaka teaches a generator having a cover assembly (12a, see fig 6 annotation above) with a second curved portion (12a1) including third extended portion (12a12) is formed to extend from the second curved portion (12a1) in the same direction as the second extended portion (12a11) to support end winding connection therefore reducing manufacturing cost (col 4 ln 26-31).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto in view of Kobayashi’s device with the third extended portion is formed to extend from the second curved portion in the same direction as the second extended portion as taught by Tamaka.  Doing so would support end winding connection therefore reducing manufacturing cost (col 4 ln 26-31).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto further in view of Min et al. (US 2011/0309724 A1).

Min teaches a motor and method of manufacturing a motor having a bearing (160) disposed in a cover body (110) by an insert injection method (see abstract) to secure therefore reducing the manufacturing cost and improving the efficiency of a manufacturing process.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto’s motor with the bearing disposed in the cover body by an insert injection method as taught by Min.  Doing so would reduce the manufacturing cost and improve the efficiency of a manufacturing process (abstract).  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto further in view of Yagai et al. (US 2010/0187924 A1).
Regarding claim 50, Kawamoto teaches the claimed invention as set forth in claim 48, except for the added limitation of a sixth groove and a seventh groove are further disposed in an upper surface of the router, and a curvature of the sixth groove is different from that of the seventh groove.
Yagai teaches a motor having a router (H, fig 8) including a sixth groove (GRvw) and a seventh groove (GRuv) are further disposed in an upper surface of the router (H), 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto’s motor with a sixth groove and a seventh groove are further disposed in an upper surface of the router, and a curvature of the sixth groove is different from that of the seventh groove as taught by Min.  Doing so would enable coil connection to be easily performed with space saving (para [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paquet (US 6,628,023 B1) teaches a vehicle alternator comprising a case, a stator winding, and an electrically-insulating element interposed between the case and the winding, the insulating element being a solid body mounted on one of the case and the winding. The insulating element has at least one duct extending through an orifice in the case.
Shafer (US 5,508,571) teaches a stator assembly for a polyphase multi-pole dynamo-electric machine of the variety having at least one common neutral wire connections has a plurality of neutral leads terminated and coupled together by a conductor at one end of the stator. An annular insulator adjacent one end of the stator assembly has a plurality of passages through which the neutral leads are routed. An 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEDA T PHAM/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834